Citation Nr: 1102486	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-30 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Character of discharge. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from November 1987 to June 1988 and from 
January 1999 to May 2007.  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a July 2007 determination of the Columbia, South 
Carolina Regional Office (RO).

The appellant testified before the undersigned Veterans Law Judge 
in October 2010.  A transcript of the hearing has been associated 
with the record.  

The appellant has mentioned his service prior to 1999.  However, 
he has not claimed a benefit based upon such service.  He is at 
liberty to file a claim based upon such service. 


FINDINGS OF FACT

1.  The appellant had service from January 1999 to May 2007.  
Such service was a single period of service.

2.  The appellant was convicted by general court-martial and 
discharged from service.  

3.  The appellant was not insane at the time he committed the in-
service offenses of which he was convicted.


CONCLUSION OF LAW

The character of the appellant's discharge from January 1999 to 
May 2007 is a bar to VA benefits.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.354 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

However, the U. S. Court of Appeals for Veterans Claims has held 
that when the law as mandated by statute, and not the evidence, 
is dispositive of the claim, the above provisions are not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential opinion 
that there is no duty to notify a claimant where the claim cannot 
be substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit and no duty to assist a claimant where there is 
no reasonable possibility that such aid could substantiate the 
claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, there 
is no reasonable possibility that further notice or assistance 
would aid in substantiating this claim. Thus, any deficiencies of 
notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the provisions regarding notice and assistance is not required if 
no reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

In any event, we note that the appellant was provided a hearing 
before a Veterans Law Judge (VLJ) in October 2010.  At the start 
of the hearing, the VLJ clarified the issue on appeal.  The 
appellant also submitted additional evidence at that time and was 
encouraged to seek representation.  This action supplements VA's 
compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  





Legal Criteria and Analysis

The issue presented before the Board is whether the appellant's 
character of discharge for his period of service from January 
1999 to May 2007 is a bar to eligibility for VA benefits.  

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars found at 
38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars 
listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of the 
following conditions: (1) As a conscientious objector who refused 
to perform military duty, wear the uniform, or comply with lawful 
order of competent military authorities; (2) By reason of the 
sentence of a general court-martial; (3) Resignation by an 
officer for the good of the service; (4) As a deserter; (5) As an 
alien during a period of hostilities, where it is affirmatively 
shown that the former service member requested his or her 
release; and (6) By reason of a discharge under other than 
honorable conditions issued as a result of an absence without 
official leave (AWOL) for a continuous period of at least 180 
days (with specified exceptions to this condition). 38 C.F.R. § 
3.12(c).

A discharge or release from service under one of the conditions 
specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits 
unless it is found that the person was insane at the time of 
committing the offense.  38 C.F.R. § 3.12(b).  According to 38 
C.F.R. § 3.354(a), definition of insanity, an insane person is 
one who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or less 
prolonged deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs of 
the community in which he resides.  38 C.F.R. § 3.354(b) provides 
when a rating agency is concerned with determining whether a 
appellant was insane at the time he committed an offense leading 
to his court-martial, discharge or resignation (38 U.S.C. § 
5303(b)), it will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition in paragraph (a) of this section.

The appellant submitted a claim for compensation for various 
medical conditions in July 2003.  The appellant was denied 
benefits because of his character of discharge.  In the July 2007 
administrative decision, the RO found that the appellant's bad 
conduct discharge is a statutory bar to VA benefits for the 
period of service from January 1999 to May 2007, and that the 
provisions of 38 C.F.R. § 3.13 were not for application as the 
appellant's service was extended for 1941 days for the 
convenience of the government.  We agree.  

The evidence shows that the appellant served on active duty from 
November 1987 to June 1988.  A DD 214, received July 2003 and 
signed by the appellant, reflects an honorable discharge for 
service from January 1999 to January 2002.  However, another 
DD214 reflects a single period of service from 1999 to 2007.

However, a general court martial was convened in May 2002.  A 
December 2002 General Court Martial order reflects the plea and 
finding of guilty for charges of Article 90 and 123a.  The 
charges included the unauthorized and personal use of a 
government issued credit card and the intent to defraud, 
wrongfully make and utter checks.  The appellant was sentenced to 
a reduction of grade of Private E-1, forfeiture of all pay and 
allowances, confinement, and a discharge from service with bad 
conduct.  The charges related to service prior to 2002,

In a May 2006 decision, the findings of guilty and the sentence 
as approved by the convening authority correct in law and fact 
were affirmed by the United States Army Court of Criminal 
Appeals.  

A DD 214 was issued reflecting a bad conduct discharge for 
service from January 1999 to May 2007.  The narrative reason for 
separation was listed as court martial, other.  

During his February 2009 RO hearing, the appellant related that 
he served on duty from 1988 to 1989 and received an honorable 
discharge.  According to the appellant, from 1991 to 1999 he was 
in the United States Reserves and he served honorably.  He 
further related that he then went on duty from January 1999 to 
January 2002 and had an honorable period of service.  The 
appellant related that while on duty he sustained some medical 
injuries and that his honorable periods of service should be 
considered. 

In his October 2010 travel Board hearing, the appellant related 
having various medical conditions that started while on duty 
between 1999 and 2007.  

In this case, the appellant's period of duty service from January 
1999 to May 2007 concluded with a character of service 
characterized as "Bad Conduct" and a narrative reason for 
separation indicated as "Court Martial" on his Form DD214.  The 
appellant's personnel records indicate the appellant underwent a 
General Court Martial trial and pled guilty and was found guilty 
of two charges.  As such, this case features a discharge by 
reason of a sentence of general court-martial, and this is a bar 
to VA benefits regardless of the reason for the general court- 
martial conviction.  38 C.F.R. § 3.12(c)(2).  We are mindful of 
the appellant's contentions and arguments, but due to the nature 
of his discharge he may not receive healthcare and related 
benefits as provided in Chapter 17, Title 38.  Furthermore, we 
note that the appellant has not argued nor produced any evidence 
that he was insane at the time he committed the offenses of which 
the general court-martial convicted him.  

In light of the above, the appellant's bad conduct discharge by 
reason of the sentence of a general court martial is a bar to VA 
benefits, and the appeal is denied. 38 C.F.R. §§ 3.12(c)(2), 
3.354.

In reaching this determination, the record reflects that two 
DD214s were issued covering an overlapping period.  We find that 
the first DD214 was amended by the second DD214.  We also find 
that he was not eligible for discharge as the bad conduct was 
during the service prior to 2002 and the service department 
extended the appellant rather than releasing the appellant.  We 
find, as did the service department, that there was a single 
period of service and that he was not eligible for release.  
Furthermore, 38 C.F.R. § 3.13 is not applicable as there was no 
conditional discharge for any of the enumerated reasons.  
Regardless, he would not have been eligible for release under 
conditions other than dishonorable since his bad acts happened 
during this period.  In sum, there was a single period of service 
and the character of discharge was a bar to benefits.


ORDER

The character of the appellant's service from January 1999 to May 
2007 is a bar to entitlement to VA benefits. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


